Casé

©0o Aa ANY Dn nA FF WW NYO

NM NO bP HN KN HN DN DN DR He He Ree He He Ee eee
oN DWN UO FBP WY NO KF CO UO WBnaANnY WDB Nn Ff WY NYO KF OS

 

 

8:20-cv-00163-JLS-JDE Document 15 Filed 09/21/20 Page1of1 Page ID #:123

JS-6

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA — WESTERN DIVISION

KAORI DOLING, Case No. 8:20-cv-00163-JLS-JDE

Plaintiff, District Judge: Josephine L. Staton
V. ORDER FOR DISMISSAL

WITH PREJUDICE

TORIDOLL DINING CALIFORNIA,
LLC, JUN GOTO

Defendants.

/
ORDER

The stipulation is approved. The entire action, including all claims stated

herein against all parties, is hereby dismissed with prejudice.

Dated: September 21, 2020 JOSEPHINE L. STATON

 

District Judge: Josephine L. Staton

 

ORDER FOR DISMISSAL WITH PREJUDICE

 
